Citation Nr: 9900102	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
January 1961, and from November 1961 to July 1975.

This case is currently before the Board of Veterans Appeals 
(BVA or Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for residuals of prostate cancer, as secondary to exposure to 
Agent Orange.  A noncompensable disability evaluation was 
assigned.  The veteran filed a timely appeal to that 
determination.

In his Informal Hearing Presentation, dated in November 1998, 
the veterans representative advances a claim of entitlement 
to special monthly compensation pursuant to 38 C.F.R. 
§ 3.350(a)(1) (1998), for the loss of use of a creative 
organ.  Because that claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he is entitled to a compensable 
evaluation for residuals of his service-connected prostate 
cancer.  He avers that he suffers from daytime urge 
incontinence, and that he requires two to three nighttime 
trips to void his urine.  He asks that the benefit of the 
doubt be resolved in his favor.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the record supports an 
increased disability evaluation of 20 percent, but not 
higher, for the veterans service-connected residuals of 
prostate cancer.



FINDING OF FACT

The veterans service-connected residuals of prostate cancer 
are manifested by urinary frequency, consisting of awakening 
to urinate 2 to 3 times per night.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for residuals of 
prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.115a, 4.115b, Diagnostic Codes 7527, 7528 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veterans claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veterans claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veterans residuals of prostate 
cancer have been assessed by an October 1997 VA medical 
examination, which the Board finds to be adequate concerning 
the issue on appeal.  Finally, there is no indication that 
there are other relevant records available which would 
support the veterans claim.

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

The veterans service-connected residuals of prostate cancer 
are currently evaluated as noncompensably disabling, pursuant 
to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7528-7527.

Recent evidence of record pertinent to the veterans claim of 
entitlement to an increased rating for residuals of prostate 
cancer includes a VA hospitalization summary dated in October 
1995, which shows that the veteran underwent a transurethral 
radical prostatectomy.

A VA hospitalization summary dated in December 1995 reveals 
that the veteran underwent a radical retropubic 
prostatectomy.  The final diagnosis was adenocarcinoma of the 
prostate.

In October 1996, the veteran filed his claim for entitlement 
to service connection for prostate cancer, as a residual of 
exposure to Agent Orange.

Most recently, the veteran was afforded a VA genitourinary 
examination in October 1997.  He had no complaints regarding 
his prostate cancer or residuals thereof.  The veteran denied 
urinary incontinence, with the exception of rare urge 
incontinence during the day.  His nighttime trips to the 
bathroom numbered 2 or 3.  He denied diarrhea, or frequent 
infection, such as radiation proctitis.  Prostate examination 
revealed normal rectal tone.  The prostate was flat, and 
there was a nodule palpated in the rectal vault, which was 
firm and measured approximately 4 to 5 millimeters.  The 
stool was brown.  The veterans prostate-specific antigen 
(PSA) was less than 0.1 nanogram per milliliter (ng/ml).  The 
diagnosis was history of adenocarcinoma of the prostate, with 
pathology revealing Gleason IV well-differentiated 
adenocarcinoma, status post radical retropubic prostatectomy 
and radiation therapy.  PSA remained close to 0, with PSA 
pending.  Residuals of prostate cancer was said to be none 
known at this time.

As stated previously, the veterans residuals of prostate 
cancer are currently evaluated as noncompensably disabling 
pursuant to Diagnostic Codes 7528-7527.

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Review of the medical evidence described above 
reveals no evidence of reoccurrence or metastasis of the 
veterans carcinoma subsequent to his radical retropubic 
prostatectomy in December 1995.  Hence, the veterans 
postoperative residuals of his prostate cancer will be 
evaluated under either voiding dysfunction, renal 
dysfunction, or urinary tract infection, whichever is 
predominant, pursuant to Diagnostic Codes 7527 and 7528.  
Said symptomatology is evaluated pursuant to 38 C.F.R. 
§ 4.115a (ratings of the genitourinary system-dysfunctions).  

The veterans residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is not of record medical evidence of either renal 
dysfunction or urinary tract infection.  Voiding dysfunction 
is rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.  Urine leakage 
involves ratings ranging from 20 to 60 percent.  A 60 percent 
rating contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (ccs); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 ccs per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

Reviewing the pertinent evidence of record, the Board 
concludes that the veterans residuals of prostate cancer are 
most appropriately evaluated as 20 percent disabling on the 
basis of urinary frequency, as defined by 38 C.F.R. § 4.115a.  
During his October 1997 genitourinary examination, the 
veteran denied urinary incontinence, with the exception or 
rare urge incontinence during the day.  However, he reported 
that his nighttime trips to the bathroom numbered two or 
three.  Although the examiner concluded that there were no 
known residuals of the veterans prostate cancer, the 
aforementioned nighttime bathroom trips have been reported 
during the October 1997 VA examination, as well as during the 
course of the veterans appeal.  Because there is no medical 
evidence that the veterans daytime voiding interval is less 
than 1 hour, or that he awakens to void more than 5 times per 
night, an increased evaluation to 40 percent under urinary 
frequency is not warranted.  Nor is there medical evidence of 
either urine leakage or obstructed voiding to warrant a 
disability evaluation in excess of 20 percent as defined by 
38 C.F.R. § 4.115a.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veterans residuals of prostate cancer.

The Board also finds that, as there is no evidence that the 
disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Finally, the Board would note that the benefit-of-the-doubt 
doctrine has been applied in reaching its decision to grant 
an increased rating to 20 percent for the veterans residuals 
of his service-connected prostate cancer.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).



ORDER

A 20 percent disability evaluation for residuals of prostate 
cancer is granted, subject to the laws and regulations 
governing the payment of monetary benefits.





		
	WAYNE M. BRAEUER

	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
